DETAILED ACTION
	This is a Final Office Action on the merits for application 16/641,356. Receipt of the amendments and arguments filed on 04/20/2021 is acknowledged.
Claims 1-8, 15, 16, and 20-26 are pending.
Claims 9-14 and 17-19 are cancelled.
Claims 1-8, 15, 16, and 20-26 are examined.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kraus (DE 9415616) or, in the alternative, under 35 U.S.C. 103 as obvious over Kraus in view of Shih (U.S. Publication 2015/0340986).
Regarding claim 1, Kraus discloses a mounting structure comprising:
a structural member (B) having a first surface (the bottom, horizontal surface of figure 1) adapted to engage a vertical pillar (the vertical pillar is not positively 
at least one securing member (A) comprising at least one second flange (the left flange of element A of figure 2) extending outwardly from a surface of the securing member (see figure 2), 
wherein the securing member is operable to juxtapose with the structural member via the first surface, and engage with the structural member to secure a side of a panel (a PV panel is configured to be between such flanges) between the first flange and the second flange (see figure 2), wherein the first surface comprises one or more strut channels (the U-shaped strut channel and opening formed by the first surface configured to receive the fastener as depicted in figure 2 can be considered to form a strut channel), and wherein the first surface is adapted to engage the vertical pillar via at least one channel securing element and the one or more strut channels (see figure 2, where the channel securing element/bolt is adapted to engage a vertical pillar and the first surface using the strut channel),
wherein the securing member comprises a bracket having a base and sides defining a U-shaped channel (see figure 2) having a width wider than a width of the structural member such that the U-shaped channel is capable of receiving the structural member (see figure 1).

Regarding claim 2, Kraus discloses, or in the alternative in view of Shih renders obvious, the second surface adjoins the first surface (see figure 1 of Kraus).
Regarding claim 3, Kraus discloses, or in the alternative in view of Shih renders obvious, the structural member is a beam and the second surface is parallel to a longitudinal axis of the beam (see figures 1 and 2 of Kraus, where the structural member B is a beam and the vertical, second surface extends longitudinally and parallel along the beam).
Regarding claim 6, Kraus discloses, or in the alternative in view of Shih renders obvious, the mounting structure further comprises a water-resistant cap (Kraus; C) 
Regarding claim 8, Kraus discloses, or in the alternative in view of Shih renders obvious, the securing member comprises a bracket having a cross sectional shape that corresponds to a cross-sectional shape of the structural member (see figures 1 and 2 of Kraus, where the two elements comprise of U-shaped cross-sections that correspond to one another).
Regarding claim 20, Kraus discloses a mounting structure assembly comprising a plurality of mounting structures wherein each mounting structure comprises:
a structural member (B) having a first surface (the bottom horizontal surface of figure 1) adapted to engage a vertical pillar (the vertical pillar is not positively defined, where the structural member is configured to engage a vertical pillar, such as through the mechanical fastener as depicted in figure 2, and thus meets such configured to language) and at least one first flange extending outwardly from a second surface (the left vertical segment forms the second surface with a top first flange extending therefrom), wherein the first surface is distal from the first flange (see figure 1); and
at least one securing member (A) comprising a bracket having a base and sides defining a U-shaped channel (see figure 2) and at least one second flange extending outwardly from a surface of the securing member (the top left flange of figure 1), wherein the securing member is operable to juxtapose with the structural member via the first surface (see figure 2), and engage with the structural member to secure a side of a panel (a PV module can be positioned between the flanges as taught in 
wherein the mounting assembly is for supporting a plurality of panels (see figure 2 and the English translation).
The bottom, first surface of Kraus can be considered to form a U-shaped strut channel with openings in the first surface in order to receive a channel securing element, such as a bolt as depicted in figure 2, and secure the structural member to the support. However, if the Examiner is considered to over broadly interpret Kraus as meeting such limitations, it is highly well known in the art, as evidenced by Shih, that a strut channel can be provided within a structural member of a PV panel mounting assembly in order to attach such a member to support below it, where such a strut allows for horizontal movement of an attachment screw therein while also further preventing water from entering such an attachment area from above. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the structural member of Kraus to comprise of a strut channel, as taught in Shih, in order to further prevent water from entering such an attachment location during use.
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Shih and McClellan et al. (U.S. Publication 2011/0302857).
Regarding claim 4, Kraus discloses, or in the alternative in view of Shih render obvious, a single strut channel rather than three strut channels that are aligned with the longitudinal axis of the structural member. However, it is highly well known in the art, as evidenced by McClellan et al., that such fastener channels can extend in a center of the first surface of the structural member of the mounting structure or can comprise of two side channels that extend on opposite sides of the first surface of the structural member. The position and number of strut channels allows for attachment of the structural member to different elements and thus it would have been obvious to have provided three of such strut channels, as taught in Shih and McClellan et al., to the first surface of the structural member of Kraus in order to increase the strength of the connection between the structural member and the support element which the structural member is to be attached to while also allowing different supports to be attached thereto and also since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 124 USPQ 378 (CCPA 1960).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Plaisted et al. (U.S. Publication 2006/0118163), or in the alternative in view of Shih and Plaisted et al.
Regarding claim 5, Kraus discloses, or in the alternative in view of Shih render obvious, the claimed invention except for the structural member comprises one or more .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Danning (U.S. Publication 2013/0340358), or in the alternative in view of Shih and Danning.
Regarding claim 7, Kraus discloses, or in the alternative in view of Shih render obvious, the claimed invention except for the securing member comprises a length that is substantially shorter than a length of the structural member. However, it is highly well known in the art, as evidenced by Danning, that such clamping members used to secure a PV panel to a mounting structure can be constructed from one or more pieces that are to be secured to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the securing member of Kraus to be substantially less than the length of the structural member, such as by constructing the securing member out of multiple pieces as taught in Danning, in order to make transportation and attachment of such securing members easier and also since where the only difference between the prior art and the claims is a In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 15, 16, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Lippert et al. (U.S. Publication 2015/0184896), or in the alternative in view of Shih and Lippert et al.
Regarding claim 15, Kraus discloses a method of assembling a mounting structure assembly, the method comprising the steps of:
connecting a plurality of structural members (B) and joint members (C) together (see figure 1), wherein each of the structural members has a first surface (the bottom horizontal surface of figure 1) adapted to engage a support (the mounting rail labelled “montageschiene” in figure 2) and at least one first flange extending outwardly from a second surface (the left vertical segment of figure 1 forms the second surface with a top left first flange extending therefrom), and wherein the first surface is distal from the first flange (see figure 1);
engaging the first surface of at least one structural member to the support (see figure 2, where the first surface is engaged to the support through the bolt fastener); and
engaging at least one securing member (A) comprising a bracket having a base and sides defining a U-shaped channel (see figure 2) and at least one second flange 
wherein the first surface comprises at least one strut channel (the U-shaped channel and fastener opening formed by the first surface of figure 1) and the step of engaging the first surface to the support comprises forming one or more contact points by receiving and locking a channel securing element extending from the support, within the at least one strut channel (see figures 2, where the contact point is located around the opening which the fastener is received within).
The bottom, first surface of Kraus can be considered to form a U-shaped strut channel with openings in the first surface in order to receive a channel securing element, such as a bolt as depicted in figure 2, and secure the structural member to the support. However, if the Examiner is considered to over broadly interpret Kraus as meeting such limitations, it is highly well known in the art, as evidenced by Shih, that a strut channel can be provided within a structural member of a PV panel mounting assembly in order to attach such a member to support below it, where such a strut allows for horizontal movement of an attachment screw therein while also further prevent water from entering such an attachment area from above. Shih further discloses that joint members can be used to attach ends of structural members to one another and thus extend structural members to a length as needed. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to 
Furthermore, Kraus does not disclose the support is a vertical pillar which the structural members are to be attached to. It is highly well known in the art, as evidenced by Lippert et al., that a clamping mounting system used to attach PV module can be mounted to a support structure formed by a vertical pillar #12 that includes an integral beam #14. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the support which the mounting system of Kraus is to be attached to out of a vertical pillar, as taught in Lippert et al., in order to allow for such a mounting system to be attached to the ground using a raised support to obtain an optimal amount of sunlight.
Regarding claim 16, Kraus in view of Lippert et al., or in the alternative in view of Lipper et al. and Shih, render obvious the one or more contact points define the corners of a quadrilateral (The U-shaped strut channel of Kraus can be considered to comprise of four corners that form a quadrilateral. Alternatively, when the invention of Kraus is modified in view of Shih to include such a strut channel, such contact points of the strut channel form corners of a quadrilateral and thus meet such limitations as defined.).
Regarding claim 25, Kraus discloses a bottom-up method of assembling a mounting structure for mounting at least one panel having a top surface and a bottom surface, the method comprising the steps of:
engaging a bottom first surface (the bottom, horizontal surface of element B of figure 2) to a support (the mounting rail labelled as “montageschiene” in figure 2, where the first surface is engaged to the support through the fastener), the structural member comprising at least one first flange (the top left flange of figure 1) extending outwardly from a second surface (the left vertical segment of element B is the second surface), wherein the bottom first surface is distal from the first flange (see figure 2);
juxtaposing at least one securing member (element A) comprising a bracket having a base and sides defining a U-shaped channel (see figure 2) and at least one second flange (the left, top flange of figure 1) extending outwardly from a surface of the securing member (see figure 2), with the structural member via the bottom first surface (see figure 2);
contacting the bottom surface of the panel with the second flange and urging the panel towards the first flange and to abut the panel’s top surface with the first flange (a PV panel is to be inserted between the flanges of the elements A and B and held in place by such flanges, with the bottom surface of the panel supported by the second flange);
engaging the securing member with the structural member to secure a side of the panel between the first flange and the second flange (see figure 2, where the panel 
The bottom, first surface of Kraus can be considered to form a U-shaped strut channel with openings in the first surface in order to receive a channel securing element, such as a bolt as depicted in figure 2, and secure the structural member to the support. However, if the Examiner is considered to over broadly interpret Kraus as meeting such limitations, it is highly well known in the art, as evidenced by Shih, that a strut channel can be provided within a structural member of a PV panel mounting assembly in order to attach such a member to support below it, where such a strut allows for horizontal movement of an attachment screw therein while also further preventing water from entering such an attachment area from above. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the structural member of Kraus to comprise of a strut channel, as taught in Shih, in order to further prevent water from entering such an attachment location during use.
Furthermore, Kraus does not disclose the support is a vertical pillar which the structural members are to be attached to. It is highly well known in the art, as evidenced by Lippert et al., that a clamping mounting system used to attach PV module can be mounted to a support structure formed by a vertical pillar #12 that includes an integral beam #14. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the support which the mounting system of Kraus is to be attached to out of a vertical pillar, as taught in Lippert et al., in 
Regarding claim 26, Kraus in view of Lippert et al., or in the alternative in view of Lippert et al. and Shih, render obvious connecting a plurality of structural members and joint members together to form a mounting structure assembly (The elements C of Kraus can be considered the joint members that are provided and connected to the structural member element B. Alternatively, Shih discloses the use of sleeves #18 to join the ends of structural members to one another and it would have been obvious to have similarly included such joint sleeve members within Kraus in order to construct longer panel mounting structures using structural members connected end to end in order to cover lengths that are longer than a single structural member length).

Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Shih.
Regarding claim 21, Kraus discloses, or in the alternative in view of Shih render obvious, the claimed invention including a water-resistant cap (C) adapted to juxtapose with the structural member via a surface opposing the first surface (see figures 1 and 2 of Kraus) except for at least one joint member as defined. However, it is highly well known in the art, as evidenced by Shih, that axially aligned structural members #11 can be jointed to one another using a joint member #18, where both the joint member and structural members comprise of alignment notches and guides in order to receive one another and seal the joint between such members. Therefore, it would have been obvious to have constructed the assembly of Kraus to comprise of at least one joint 
Regarding claim 23, Kraus discloses, or in the alternative in view of Shih render obvious, the claimed invention except for at least one joint member as defined. However, it is highly well known in the art, as evidenced by Shih, that axially aligned structural members #11 can be jointed to one another using a joint member #18, where both the joint member and structural members comprise of alignment notches and guides in order to receive one another and seal the joint between such members. Therefore, it would have been obvious to have constructed the assembly of Kraus to comprise of at least one joint member, as taught in Shih, in order to construct a mounting assembly to a length as needed using as many structural members as needed without the need to construct a single structural member to the length required. Furthermore, such a joint member of the prior art is considered adapted to be covered by a water-resistant cap, where such a cap is not positively defined.
Regarding claim 24, Kraus discloses, or in the alternative in view of Shih render obvious, the claimed invention except for at least one joint member as defined. However, it is highly well known in the art, as evidenced by Shih, that axially aligned structural members #11 can be jointed to one another using a joint member #18, where both the joint member and structural members comprise of alignment notches and guides in order to receive one another and seal the joint between such members. Therefore, it would have been obvious to have constructed the assembly of Kraus to comprise of at least one joint member, as taught in Shih, in order to construct a .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Shih and Winter (U.S. Publication 2018/0094418).
Regarding claim 22, Kraus discloses the claimed invention except for a joint member as defined. However, it is highly well known in the art, as evidenced by Shih, that axially aligned structural members #11 can be jointed to one another using a joint member #18, where both the joint member and structural members comprise of alignment notches and guides in order to receive one another and seal the joint between such members. Though Shih does not specifically disclose such a joint member has four engaging ends to form a cross joint, it is highly well known in the art, as evidenced by Winter, that such joint members for mounting structures can comprise of two, three, or four engaging ends that are to engage respective ends of two, three, or four structural members. Therefore, it would have been obvious to have constructed the assembly of Kraus to comprise of at least one joint member, as taught in Shih and Winter, in order to construct a mounting assembly to a length as needed using as many structural members as needed without the need to construct a single structural member to the length required. 

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Kraus discloses a top-down mounting system, which comprises of disadvantages compared to the bottom-up mounting system of the present invention, Applicant has not structurally differentiated the presently claimed invention over the invention of Kraus as defined. Kraus meets each and every feature of the claimed invention as defined and thus is considered to both anticipate and render the claimed invention obvious as explained above and in the previous Office Action. Furthermore, though claim 25 defines a bottom-up method of assembling a mounting structure, Applicant does not disclose such steps are to be conducted in a particular order and thus the system of Kraus meets such method steps as defined to form the same final structure as defined. The rejections are considered proper and are upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635